Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kristen Fries on June 1, 2022.

The application has been amended as follows: 


1.  (Currently Amended)  A system for sensing [[an]] a first amount of a liquid in a container comprising:
a container configured to hold the liquid;
a conduit having a length positioned relative to a portion of the container where a level of the liquid in the container changes when liquid is added to the container or liquid is removed from the container, the conduit in fluid communication with the container thereby allowing [[an]] a second amount of the liquid to enter the conduit that is proportional to the first amount of the liquid in the container;
an outlet; [[and]]
a valve in fluid communication with the conduit and the outlet, wherein the valve is selectable to allow the second amount of liquid in the conduit to pass to the outlet, the second amount of liquid passing to the outlet being proportional to the first amount of the liquid in the container;
a sensor configured to measure the second amount of liquid passing through the outlet when the valve is selected to allow the second amount of liquid to pass to the outlet; and
a processor configured to determine the first amount of the liquid in the container based on the second amount of liquid measured by the sensor.

3.  (Currently Amended)  The system of Claim 1, wherein the valve is in fluid communication with the container and the valve is selectable to allow the conduit to be in fluid communication with the container thereby allowing [[an]] the second amount of the liquid to enter the conduit that is proportional to the first amount of the liquid in the container.

4.  (Currently Amended)  The system of Claim 3, wherein the valve is selectable to isolate the conduit from the container and have the conduit in fluid communication with the outlet thereby allowing the second amount of liquid in the conduit to pass to the outlet, the second amount of liquid passing to the outlet being proportional to the first amount of the liquid in the container.

11.  (Currently Amended)  The system of Claim 1, further comprising a pump fluidly coupled to the outlet, the pump configured to draw the second amount of liquid in the conduit through the outlet when the valve is selected to allow second the amount of liquid in the conduit to pass to the outlet.

	12.  (Canceled)

	13.  (Canceled)

14.  (Currently Amended)  The system of Claim [[13]] 1, further comprising an additive reservoir, wherein the processor is configured to identify whether an amount of additive in the additive reservoir is sufficient to mix with the first amount of liquid in the container at a predetermined ratio.

15.  (Currently Amended)  The system of Claim 1, further comprising a pump second amount of liquid in the conduit through the outlet when the valve is selected to allow the second amount of liquid in the conduit to pass to the outlet, the sensor configured to detect when the pump has completed drawing the second amount of liquid in the conduit through the outlet when the valve is selected to allow the second amount of liquid in the conduit to pass to the outlet.

20.  (Currently Amended)  A method of sensing [[an]] a first amount of a liquid in a container comprising:
providing: a container configured to hold the liquid; a conduit having a length positioned relative to a portion of the container where a level of the liquid in the container changes when liquid is added to the container or liquid is removed from the container, the conduit in fluid communication with the container thereby allowing [[an]] a second amount of the liquid to enter the conduit that is proportional to the first amount of the liquid in the container; an outlet; and a valve in fluid communication with the conduit and the outlet, wherein the valve is selectable to allow the second amount of liquid in the conduit to pass to the outlet, the second amount of liquid passing to the outlet being proportional to the first amount of the liquid in the container;
selecting with the valve to allow the second amount of liquid in the conduit to pass to the outlet; [[and]]
measuring the second amount of liquid in the conduit passing through the outlet; and
determining the first amount of the liquid in the container based on the measured second amount of liquid passing through the outlet. 

Claims 1 and 20 were amended to include allowable subject matter and to clarify the claims.
Claims 3, 4, 11, 14 and 15 were amended to maintain antecedence with clarified claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record and the examiner’s knowledge does not disclose or suggest a conduit having a length positioned relative to a portion of a container where a level of the liquid in the container changes when liquid is added to the container or liquid is removed from the container, the conduit in fluid communication with the container thereby allowing a second amount of the liquid to enter the conduit that is proportional to the first amount of the liquid in the container; a sensor configured to measure the second amount of liquid passing through an outlet when a valve is selected to allow the second amount of liquid to pass to the outlet; and a processor configured to determine the first amount of the liquid in the container based on the second amount of liquid measured by the sensor, in combination with the other limitations of the claim.
Regarding claim 20, the prior art of record and the examiner’s knowledge does not disclose or suggest providing: a container configured to hold a liquid; a conduit having a length positioned relative to a portion of the container where a level of the liquid in the container changes when liquid is added to the container or liquid is removed from the container, the conduit in fluid communication with the container thereby allowing a second amount of the liquid to enter the conduit that is proportional to the first amount of the liquid in the container; measuring the second amount of liquid in the conduit passing through the outlet; and determining the first amount of the liquid in the container based on the measured second amount of liquid passing through the outlet, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Conduit 115 as described in paragraph [0042] and Additive Reservoir 180 as described in paragraph [0048] (Note that Figure 2 has two of element 185.  Perhaps one of them is actually element 180. Compare to Figure 3 with similar elements 280 and 285).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate both a length in paragraph [0042] and a conduit in paragraph [0044].
The drawings are objected to because the “arrow” for Bend 243 as described in Figure 3 and paragraph [0051] appears to point to the correct object.    
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The Drawings objections as described above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853